Title: To George Washington from William Grayson, 22 June 1781
From: Grayson, William
To: Washington, George


                        
                            Sir
                            War Office June 22d 1781.
                        
                        The Board have the Honor of transmitting you a Copy of a Letter from Genl Greene, respecting the necessity of
                            a Resolution of Congress, declaring that all Prisoners of War who engage in the Enemy’s Service, from whatever pretence
                            shall be treated as Deserters on which they request you to favor them with your Sentiments.
                        The Board are unhappy to inform you, that nothing is yet done in consequence of Genl Knox’s Letter:
                            immediately on the receipt of it they made the necessary Estimates and Applications to Congress, for the following Sums;
                            to the Department of Mility Stores £3794 Specie, and for Transportation £43,747 Specie; but the Money is not yet granted,
                            and nothing can be done without it: the Board have been informed that their Estimates were referred to a Committee who
                            were directed to confer with Mr Morris on the subject.
                        The Clothing ordered for the Detachment under the Command of the Marquis, mentioned in your Letter of the 8th
                            of May, have long since arrived here; but nothwithstanding the Board have been fully apprized of the necessities of the
                            Troops, they have been hitherto unable to forward them, for want of the Money which they applied for on the 9th of May;
                            they are, however, informed that this difficulty will be removed by the last of this Week. The Arms & Cartridge
                            Boxes, only came to hand yesterday; as soon as the former are repaired the whole will be forwarded. with respect to Lead,
                            the Board beg leave to inform you they have been fortunate enough to purchase, at this Place, Twenty one Tons; they have
                            also applied to some of the States for a Loan but without any effect.
                        The Board will issue the Commissions agreeable to your Letter of the 8th of June; it appearing to be your
                            opinion that the Resolution of the 25th of May has not a retrospective operation.
                        The Board have submitted your Excellency’s Letter of the 12th Inst. to the consideration of Congress, who
                            have determined that the Convention Troops shall be halted in the State of Pennsylvania; except the Officers, who are to
                            proceed to East Windsor in the State of Connecticut: orders for that purpose have accordingly been given.
                        The Board have the Honor to inclose a Copy of a Letter from the Post Master General, suggesting the necessity
                            of an Escort between New Windsor and Pumpton, for the security of the Post Riders, and have to request that you will be
                            pleased to issue the necessary Orders. I have the honor to be with every sentimt of respect Yr Excys Most Obedt Ser.
                        
                            Willm Grayson
                            By order of the Board

                        
                     Enclosure
                                                
                            
                                Gentn
                                General Post Office June 21. 1781
                            
                            I am directed by Congress to apply to the Board of War for an Escort to guard the mails on such parts of
                                the road, as the postriders are exposed to the interruption of the Enemy—An Escort of four Horsemen well Armed, I
                                apprehend will be sufficient; this Escort to pass and repass between Pompton and New Windsor which is about fifty
                                miles. The sooner the escort is provided the better. I am with respect Gentlemen yr Most obed. Servt
                            
                                Richard Bache
                            
                        
                        
                    